Citation Nr: 0739357	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than February 16, 
2001, for the grant of service connection for diabetes 
mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDINGS OF FACT

1.  An unappealed June 1974 rating decision denied the 
veteran's claim for entitlement to service connection for 
diabetes.

2.  A claim to reopen the issue of entitlement to service 
connection for diabetes was not filed prior to February 16, 
2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 16, 
2001, for the grant of service connection for diabetes 
mellitus type 2 have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. § 3.400, 3.816, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2001 satisfied the duty to notify provisions.  
Although the letter did not notify the veteran of the new and 
material regulations, effective dates, or the potential 
assignment of disability evaluations, there is no prejudice 
to the veteran because service connection was granted based 
on new and material evidence, the disability evaluation is 
not on appeal here, and the preponderance of the evidence is 
against the veteran's claim for an earlier effective date.  
In addition, the veteran was provided with the statutory 
regulations regarding the assignment of effective dates in a 
June 2006 supplemental statement of the case, a July 2006 
letter, and a September 2007 letter.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  "In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 

A rating decision by the RO is final regarding an issue; 
unless, such a notice of disagreement is filed by the veteran 
in a timely manner.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. § 3.400(q), (r).

In June 1973, the veteran filed a claim for entitlement to 
service connection for diabetes.  An unappealed rating 
decision in June 1974 denied the veteran's claim of 
entitlement to service connection for diabetes.  The veteran 
did not file a notice of disagreement after the June 1974 
rating decision.  Therefore, the June 1974 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In February 2001, the veteran filed a claim to reopen the 
issue of entitlement to service connection for diabetes 
mellitus.  In an April 2002 rating decision, the RO reopened 
the claim, granted service connection for diabetes mellitus 
type 2, and assigned an effective date of February 16, 2001, 
the date of receipt of the claim to reopen.

In this case, the veteran contends that the effective date of 
the grant of service connection for diabetes mellitus type 2 
should be the date that he filed his original claim in June 
1973.  As previously stated, in a June 1974 decision, the RO 
denied the veteran's claim for entitlement to service 
connection for diabetes.  The veteran did not file a notice 
of disagreement with this rating decision.  Therefore, the 
June 1974 decision is final and binding on this matter.  
Accordingly, the arguments of the veteran and his 
representative, that an effective date should be set when the 
veteran filed his original claim in June 1973, are without 
merit because the June 1974 rating decision was a final 
adjudication with respect to the issue of entitlement to 
service connection for diabetes.

The proper effective date here therefore, can be no earlier 
than the date of claim to reopen the issue on appeal as the 
rule regarding effective dates of awards of service 
connection, pursuant to 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 is that the effective date of the award of service 
connection shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Accordingly, an 
effective date earlier than February 16, 2001 for service 
connection for diabetes mellitus type 2, cannot be granted 
under the provisions of 38 U.S.C.A. § 5110.  See also 38 
C.F.R. § 3.400.

The Board notes that the veteran stated in July 2003 that he 
"feel[s] that the Nehmer Rules apply to [his] situation."  
This statement refers to Nehmer v. United States Department 
of Veterans Affairs, No. CV-86-6160 (N.D. Cal.) (Nehmer), 
which codified new regulations with respect to effective 
dates of benefits for disabilities or death caused by 
herbicide exposure, and became effective on September 24, 
2003.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 
38 C.F.R. § 3.816); see also Nehmer.

The effective date of a grant of service connection for a 
disability or death caused by a condition presumptively 
associated with herbicide exposure is governed by Nehmer, as 
codified in 38 C.F.R. § 3.816.  In order to be covered by 
this regulation, the appellant must be a Nehmer class member.  
A Nehmer class member is defined as a Vietnam veteran who has 
a covered herbicide disease; or a surviving spouse, child, or 
dependent parent of a deceased Vietnam veteran who died from 
a covered herbicide disease.  Diabetes mellitus type 2 is 
considered to be covered herbicide disease.  38 C.F.R. 
§ 3.816(b).  Accordingly, the veteran is a Nehmer class 
member for the purposes of 38 C.F.R. § 3.816.

If a Nehmer class member's claim for disability compensation 
was denied by VA between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided 
in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1).  

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 38 
C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  A claim will 
be considered a claim for compensation for a particular 
covered herbicide disease if: (i) the claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disease; or 
(ii) VA issued a decision on the claim, between May 3, 1989, 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  

If the class member's claim was received within one year from 
the date of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of the class member's separation from active service.  
38 C.F.R. § 3.816(c)(3).  

If the requirements of 38 C.F.R. § 3.816(c)(1) and 38 C.F.R. 
§ 3.816(c)(2) are not met, the effective date of the award 
will be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400 (2007).  38 C.F.R. § 3.816(c)(4) 

In this case, VA did not deny compensation for the covered 
herbicide disease between September 25, 1985 and May 3, 1989.  
38 C.F.R. § 3.816(c)(1).  Furthermore, the veteran's claim 
was not received within one year from the date of the 
veteran's separation from service.  38 C.F.R. § 3.816(c)(3).  
Accordingly, 38 C.F.R. § 3.816(c)(1) and (c)(3) are not 
applicable to the issue on appeal.  

Diabetes mellitus, type 2, was included as a presumptive 
Agent Orange disease under 38 C.F.R. § 3.309(e), which was 
made effective by VA as of July 9, 2001.  The legislation was 
then made retroactive by the United States Court of Appeals 
for the Federal Circuit back to May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (2002).  
Accordingly, if the veteran's claim was received between May 
3, 1989 and May 8, 2001, the effective date must be the date 
of the claim.  This is applicable to the veteran, as his 
claim to reopen the issue of entitlement to service 
connection for diabetes mellitus type 2 was received on 
February 16, 2001.  However, this is the effective date that 
is already in effect for the veteran's service-connected 
diabetes mellitus type 2.  Accordingly, this provision of 
38 C.F.R. § 3.816(c)(2) will not provide for an effective 
date earlier than February 16, 2001.  

Finally, the veteran did not have a claim for service 
connection for diabetes mellitus type 2 pending before VA on 
May 3, 1989.  While he filed a claim for this disorder in 
June 1973, a June 1974 rating decision denied the claim.  As 
stated above, since the June 1974 rating decision was not 
appealed, it became final.  Thus, the veteran's June 1973 
claim was finally decided prior to May 3, 1989 and was not 
pending at that time.  As such, the requirements of 38 C.F.R. 
§ 3.816(c)(2) are not met, and the effective date of the 
award will be determined in accordance with 38 C.F.R. 
§§ 3.114 and 3.400.  As shown above, under these regulations, 
the proper effective date for the grant of service connection 
for diabetes mellitus type 2 is February 16, 2001.  
Accordingly, an effective date earlier than February 16, 2001 
for service connection for diabetes mellitus type 2 is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than February 16, 2001, for the 
grant of service connection for diabetes mellitus type 2 is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


